 



EXHIBIT 10.4

AMENDMENT

     THIS AMENDMENT is made as of the 29th day of December 2004 to the
Employment Agreement between Paul A. Mahon (“Executive”) and United Therapeutics
Corporation dated June 16, 2001, as previously amended (the “Agreement”).

     WHEREAS, the parties desire to amend the Agreement as provided below.

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby amend the
Agreement as follows:

1. Compensation Upon Termination Without Cause. Section 8(d) of the Agreement
presently provides as follows:



    If (i) the Company terminates the Executive’s employment without Cause, or
(ii) the Executive’s employment is terminated as a result of the transfer of
control of the Company by acquisition, merger, hostile takeover or for any other
reason whatsoever, or (iii) Executive’s authority and responsibilities are
materially diminished without cause relating to the performance of Executive’s
services hereunder and Executive terminates this Agreement as a result of such
unjustified diminution of authority, then should any of the foregoing events
occur, the Company shall pay to Executive a lump-sum amount equal to the greater
of either: (a) the amount Executive would have been entitled to receive in Base
Salary for the time remaining in Executive’s then current term of employment, or
(b) an amount equal to two years of Base Salary. Such payment shall be fully due
and payable to Executive in a lump sum upon Executive’s Date of Termination.
Additionally, in the event of termination contemplated in this Section 8(d), all
options granted to Executive pursuant to Section 4(c) shall immediately vest in
Executive.

 



--------------------------------------------------------------------------------



 



The foregoing Section 8(d) provision shall be replaced in its entirety with the
following provision:



    If (i) the Company terminates the Executive’s employment without Cause, or
(ii) the Executive’s employment is terminated as a result of the transfer of
control of the Company by acquisition, merger, hostile takeover or for any other
reason whatsoever, or (iii) Executive’s authority and responsibilities are
materially diminished without cause relating to the performance of Executive’s
services hereunder and Executive terminates this Agreement as a result of such
unjustified diminution of authority, then should any of the foregoing events
occur, the Company shall pay to Executive a lump-sum amount equal to two times
(i) Executive’s current annual rate of Base Salary, plus (ii) the greater of the
bonus and/or other incentive payments awarded to executive for the immediately
preceding year or the average bonus and/or other inventive payments awarded to
the Executive for the previous two years. Such payment shall be fully due and
payable to Executive in a lump sum upon Executive’s Date of Termination.
Additionally, in the event of termination contemplated in this Section 8(d), all
unvested options granted to Executive prior to Executive’s Date of Termination
shall immediately vest in Executive upon Executive’s Date of Termination, and
the exercise period for each such previously-granted option shall be the full
remaining duration of the term of each such option.

2. Compensation Upon Termination Without Cause. A new Section 8(e) shall be
added to the Agreement as follows:



    Notwithstanding any other provision of this Agreement to the contrary, in
the event that Executive chooses to resign for any reason other than as result
of a reason constituting termination for Cause then, in such event, at the
option of the Executive, Executive may state in his letter of resignation that
he wishes to serve as a Senior Advisor to the Company, which continuing service
shall be on the following terms: (i) Executive shall be employed on a full-time
basis as a Senior Advisor to the Company for up to fifteen years from the date
of resignation, for so long as Executive is willing and able to provide advisory
services to the Company; (ii) Executive shall report to the Company’s General
Counsel and shall at all times be diligent in responding to informational or
discussion requests and project assignments from the General Counsel or his/her
designee; (iii) Executive shall receive compensation of $50,000 per year without
increase, bonus or other adjustment for each year of service, payable
semi-monthly or in such other installments as shall be consistent with the
Company’s payroll procedures, less all necessary withholding; (iv) unless
otherwise agreed to by the Company, Executive shall provide such advisory
services from Executive’s personal offices not located at Company facilities;
(v) Executive shall continue to abide by his or her obligations of
confidentiality and non-competition as provided in this Agreement; and
(vi) Executive shall receive compensation termination as if Executive’s
employment had been terminated without Cause.

 



--------------------------------------------------------------------------------



 



3. Effect. No other provisions of the Agreement shall be affected by this
Amendment, and all other provisions of the Agreement shall remain in full force
and effect.

     In witness whereof, the parties have executed this Amendment effective as
of the date first written above.

     

  UNITED THERAPEUTICS CORPORATION
 
   
/s/ Paul Mahon
  /s/ Martine Rothblatt

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Paul A. Mahon
  Martine A. Rothblatt

 